Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The amendment to Fig. 1 submitted 7/19/21 is acceptable.  However, Examiner further notes that there is no clear connection between the op amp and the left and middle current sources.  With reference to the horizontal line extending from the output of the op amp, there should be a short diagonal line connecting the horizontal line to the left current source (see the right current source, for example).  Likewise, there should be a short diagonal line connecting the horizontal line to the middle current source (see the right current source, for example).
Likewise in Fig. 4, there should be a short diagonal line connecting the horizontal line from A2 to the current source I3 (see I2, for example).
Likewise in Fig. 4, there should be a short diagonal line connecting the horizontal line from A1 to the current source I1 (see I4, for example).
Likewise in Fig. 7, there should be a short diagonal line connecting the horizontal line from A2 to the current source I3 (see I2, for example).
Likewise in Fig. 7, there should be a short diagonal line connecting the horizontal line from A1 to the current source I1 (see I4, for example).
Figs. 1, 4 and 7 should be amended as noted above.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Objections
In claim 1 line 4, "source a" should be --source, a--.
In claim 1 line 16, "source a" should be --source, a--.
In claim 17 line 3, "a second voltage" is potentially incorrect.  Such depends on applicant's response to the 112 rejection of base claim 16.  See below.
With reference to claims 18 and 20, for consistency, every occurrence of "power supply voltage terminal" should be --power source voltage terminal--.  See claims 18 line 3.  That said, the "power supply voltage terminal" is seen to be essentially redundant with the "power source" (claim 18, line 3).  With reference to claims 18 and 20, Examiner suggests that every occurrence of "a/the power supply voltage terminal" could be replaced simply with --the power source--.
In claim 19, "a first voltage" should be --the first voltage--.  See base claim 18.
In claim 19, "a second voltage" should be --the second voltage--.  See base claim 18.
In claim 19, Examiner suggests that --, the first voltage being a voltage across the first PTAT resistor and the first transistor and the second voltage being a voltage across the second PTAT resistor 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 16 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 16 line 12 there is no antecedent basis for the second voltage.  The second voltage is not introduced until claim 17.  In any event, there's no clear definition provided for the second voltage (see claim 1 lines 9 and 10, for example).  Claim 16 is indefinite.  Claim 17 is indefinite as depending on an indefinite base claim.

Response to Amendment
All previous objections and rejections are withdrawn.  A few more minor issues are noted above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
4